Citation Nr: 0731358	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  05-41 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES


1.	Entitlement to service connection for hepatitis C. 

2.	Entitlement to service connection for bilateral hearing 
loss disability.  

REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 




INTRODUCTION

The veteran had active service from May 9, 1977 until 
November 29, 1978, and from November 30, 1978 until May 24, 
1983.  For the latter period of active service, the veteran 
received a discharge characterized as "under other than 
honorable conditions."  However, a VA RO Administrative 
Decision, dated in August 1987, held that the veteran's 
service from May 9, 1977 to December 8, 1978 is considered to 
have been under honorable conditions, and that entitlement to 
VA benefits was established for that period.  The discharge 
for the period of service from December 9, 1978 to May 24, 
1983 was considered to be a bar to VA benefits.  As such, for 
purposes of VA disability compensation, the Board will not 
consider the veteran's period of service from December 9, 
1978 to May 24, 1983 since he does not meet the definition of 
a "veteran" for this period of service.  See 38 U.S.C.A. § 
101(2) (West 2002), 38 C.F.R. § 3.1(d) (2007) (defining a 
veteran as "a person who served in the active . . . service 
and who was discharged or released under conditions other 
than dishonorable").

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Muskogee, 
Oklahoma.


FINDINGS OF FACT

1.	The medical evidence of record does not reveal a current 
diagnosis of     hepatitis C.  

2.	Competent medical evidence does not reveal a current 
hearing loss disability for VA purposes. 




CONCLUSIONS OF LAW

1.	Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C. 
    § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

2.	Hearing loss disability was not incurred in or aggravated 
by active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The VCAA applies in this case. 

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.   As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review 
the information and evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, a January 2005 letter from the AOJ to the 
appellant satisfied VA's duty to notify.  The letter informed 
him of what evidence was necessary to establish entitlement 
to the benefit he claimed.  The veteran was advised of his 
and VA's respective duties for obtaining evidence.  He was 
told what VA had done to help his claim and what he could do 
to assist.  In addition, the letter informed the veteran of 
where to send any other information or evidence that 
pertained to his disabilities.  Notably, the veteran was not 
informed that a disability rating and effective date would be 
assigned in the event the veteran was awarded the benefit 
sought.  See Dingess/Hartman v. Nicholson, 19 Vet.App. 473.  
However, as service connection is denied in this case, VA's 
failure to provide this notice is not prejudicial to the 
veteran.  Any questions as to the appropriate disability 
rating or effective date to be assigned have therefore been 
rendered moot, and the absence of notice on these two 
elements of a service connection claim does not prejudice the 
veteran. 

Duty to Assist

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claims.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  
In this case, the claims file contains the veteran's service 
medical records, as well as a report of a VA post-service 
examination.  Additionally, the veteran's statements in 
support of his appeal are affiliated with the claims folder 
and the veteran was afforded a VA audiological examination 
with respect to his claim for service connection for hearing 
loss disability.  See McLendon v. Nicholson, 20 Vet.App. 79 
(2006).  The Board notes that in an April 2006 statement in 
support of the claim, the veteran himself relays that he has 
"no additional information" in connection with his claims.  
The Board has carefully reviewed such statements and medical 
records, and has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims for 
service connection for hepatitis C and hearing loss 
disability. 

VA's duty to assist includes providing a VA medical 
examination when necessary to make a decision on the claim.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  A medical examination is "necessary" if the 
evidence of record (lay or medical) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

In this case, the veteran was not afforded a medical 
examination for hepatitis C.  The Board, after careful review 
of the claims folder, has found that such an examination is 
not "necessary" as defined by the statute.  All evidence 
has been reviewed and there is no competent evidence in the 
record to indicate that the claimant had any incident or 
clinical finding in service, or current finding, reasonably 
indicative of hepatitis C.  The only evidence indicating the 
veteran suffers from hepatitis C are his own lay statements.  
Such evidence is insufficient to trigger VA's duty to provide 
an examination.  The Court has held that, where the 
supporting evidence of record consists only of a lay 
statement, VA is not obligated, pursuant to 5103A(d), to 
provide an appellant with a medical nexus opinion.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  The Board 
is thus of the opinion that providing the veteran with an 
examination is not necessary, and no reasonable possibility 
exists that with such assistance this claim could be 
substantiated.  See 38 U.S.C.A. § 5103A. 

Legal Criteria and Analysis 

Service connection will be granted if the veteran shows he 
has a disability resulting from an injury incurred or a 
disease contracted in service, or for aggravation of a pre-
existing injury or disease in active military service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection will also be approved for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).  Even though disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is related to service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).  The Court has also indicated that the 
threshold for normal hearing is from 0 to 20 decibels, and 
that higher threshold levels reveal some degree of hearing 
loss.  Id. at 157 (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 
110-11 (Stephen A. Schroeder et. al eds., 1988)).

A.	Hepatitis C

The veteran argues that he is entitled to service connection 
for hepatitis C.  In order to establish service connection, 
the veteran must provide evidence of a current disability, an 
in-service injury or disease, and a nexus between the current 
disability and the in-service injury or disease.  In this 
case, the record does not reflect that the veteran has 
hepatitis C.  The veteran's service medical records do not 
contain any complaints, findings, or diagnoses of hepatitis C 
or any symptoms reasonably attributable thereto.  A March 
1974 report of medical history indicates that the veteran 
was, in his own words, in 'good health.'  While the veteran 
maintains he was diagnosed with hepatitis C in 1977, service 
medical records dated in May 1978 reveal that the veteran was 
given medical clearance after being 'medically examined and 
[found] free from any communicable disease.'  There is also 
no evidence in the record of any post-service treatment or 
diagnosis of hepatitis C.  There is no competent evidence 
whatsoever indicating that the veteran has any history of 
hepatitis C.  Therefore, in the absence of any evidence to 
the contrary, the Board must conclude that there has been no 
demonstration by competent clinical evidence of record that 
the veteran has hepatitis C. 

There cannot be a valid claim for service connection unless 
there is proof of a present disability.  Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992).  The only evidence 
offered to prove that the veteran has hepatitis C are his own 
statements.  However, as a lay person with no demonstrated 
medical expertise, his opinion does not constitute competent 
medical evidence and lacks probative value.  Espiritu, 2 Vet. 
App. at 494-95.  There is no clinical evidence of the record 
to support the veteran's claim that he has hepatitis C.  
Therefore, as the evidence of record fails to establish that 
the veteran has hepatitis C, the Board finds that the 
preponderance of the evidence in this case falls against the 
claimant, making the benefit of the doubt rule inapplicable.  
See 38 U.S.C.A. § 5107(b).



B.	Bilateral Hearing Loss Disability

The veteran also contends that service connection is 
warranted for bilateral hearing loss disability.  In order to 
establish service connection, the veteran must provide 
evidence of a current hearing loss disability, an in-service 
injury or disease, and a nexus between the current hearing 
loss disability and the in-service injury or disease.  The 
veteran's service records establish that the veteran had a 
military occupational specialty of canon crewman.  As such, 
acoustic trauma due to noise exposure is conceded as such is 
consistent with the circumstances of his service.  See 38 
U.S.C.A. § 1154(a) (West 2002).  Hence, the second element of 
service connection has been met. 

With regard to current disability, however, the record does 
not reflect that the veteran has a current hearing loss 
disability for VA purposes.  See C.F.R. § 3.385.  Upon the 
filing of this claim, the veteran was afforded an 
audiological examination by a VA audiologist.  This 
examination, conducted in November 2005, found that pure tone 
thresholds in the veteran's right ear are 10, 10, 20, 15, and 
15 decibels at 500, 1000, 2000, 3000, and 4000 Hertz.  The 
reported speech recognition score was 100 percent for the 
right ear.  In the left ear, the tests showed pure tone 
thresholds of 10, 10, 15, 20, and 20 decibels at 500, 1000, 
2000, 3000, and 4000 Hertz.  The speech recognition score was 
96 percent for the left ear.  The VA examiner stated that the 
veteran had "no hearing loss on this date," and that 
"there is no diagnosis because there is no pathology to 
render a diagnosis."  The results of this examination show 
that the veteran is not exhibiting a disability within the 
meaning of applicable legislation for VA disability 
compensation purposes.  38 C.F.R. § 3.385.  Therefore, in the 
absence of any evidence to the contrary, the Board must 
conclude that there has been no demonstration of record by 
competent clinical evidence that the veteran has current 
hearing loss disability for VA purposes.  

There can be no valid claim for service connection without a 
current disability.  Brammer, 3 Vet.App. at 225.  The veteran 
contends that he has a current hearing loss disability 
related to service.  The veteran's opinion lacks probative 
value, however, as he is a lay person without medical 
expertise.  Espiritu, 2 Vet. App. at 494-95.  The evidence of 
the record, therefore, is of greater probative value than the 
veteran's statements in support of his claim.  As the 
evidence of record establishes that the veteran does not have 
a current hearing loss disability for VA purposes, the Board 
finds that the preponderance of the evidence in this case 
falls against the claimant, making the benefit of the doubt 
rule inapplicable.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for hepatitis C is denied. 

Entitlement to service connection for bilateral hearing loss 
disability is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


